       Case 1:20-cv-06050-AJN Document 1 Filed 08/03/20 Page 1 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------x
ROSIE-ALICE KING,

                                   Plaintiff,                                  Case No. 20 Civ. 6050
                 - against -
                                                                               COMPLAINT FOR
REGEN MEDICAL MANAGEMENT, LLC, REGEN                                           A CIVIL ACTION
MEDICAL, P.C., and STEVEN VICTOR, MD, individually
and as Chief Executive Officer of Regen Medical                                Jury Trial Demanded
Management, LLC, and Regen Medical, P.C., and ANA
RHODES, individually and as Manager of Regen Medical
Management, LLC, and Regen Medical P.C.,

                                    Defendant.
---------------------------------------------------------------------------x


        Plaintiff Rosie-Alice King (hereinafter, “Plaintiff”), by and through her

undersigned attorneys, The Law Offices of Fausto E. Zapata, Jr., P.C., hereby files this

Action against Defendants Regen Medical Management, LLC, Regen Medical, P.C., and

Steven Victor, MD, individually and as Chief Executive of Regen Medical Management,

LLC, and Regen Medical P.C., and Ana Rhodes, individually and as Manager of Regen

Medical Management, LLC, and Regen Medical, P.C. (hereinafter collectively referred to

as “Defendants”) and alleges, upon personal knowledge as to herself, and upon

information and belief as to other matters, as follows:

                                 PRELIMINARY STATEMENT

1. This case is brought to enforce Plaintiff’s federal and state rights to receive wages in

    conformity with statutory requirements providing that non-exempt employees receive

    overtime premium pay, equal to one and one-half times the regular rate of pay, for all

    hours worked in excess of forty (40) in a workweek. Moreover, Plaintiff is also

    bringing related claims, pursuant to New York State Law, based on the Defendants
      Case 1:20-cv-06050-AJN Document 1 Filed 08/03/20 Page 2 of 19




   failure to comply with laws relating to notice and recordkeeping requirements, pay

   statements, and termination letters.

2. Specifically, Plaintiff alleges that she is entitled to: (i) unpaid overtime premium pay

   from Defendants, as required by the Fair Labor Standards Act (“FLSA”) 29 U.S.C. §§

   201 et seq. and United States Department of Labor, Wage and Hour Division’s

   Regulations Relating to Labor, Title 29, Subtitle B, Chapter V et seq. (“Federal Wage

   Regulations”); and, (ii) attorneys’ fees and costs, liquidated damages and interest

   pursuant to the FLSA and its Federal Wage Regulations.

3. Plaintiff alleges that she is entitled to: (i) unpaid overtime premium pay from

   Defendants, as required by the New York State Minimum Wage Act, N.Y. Labor

   Law §§ 190 et seq. and 650, et seq. (“NYLL”) and the New York Minimum Wage

   Order for Miscellaneous Industries and Occupations, N.Y. Comp. Codes R. & Regs.

   tit. 12, Part 142, §§ 142-1.1, et seq. (2020) (“Wage Order”); (ii) damages associated

   with Defendants’ failure to comply with statutory notice and recordkeeping

   requirements by failing to provide Plaintiff with a written notice concerning her

   wages and terms of employment that was compliant with N.Y. Labor Law § 195(1);

   (iii) damages associated with Defendants’ failure to provide Plaintiff with wage

   statements that were compliant with N.Y. Labor Law § 195(1)(a); (iv) damages

   associated with Defendants’ failure to provide Plaintiff with a termination letter

   pursuant to N.Y. Labor Law § 195(6); and, (v) liquidated and punitive damages, and

   attorneys’ fees and costs.




                                             2
      Case 1:20-cv-06050-AJN Document 1 Filed 08/03/20 Page 3 of 19




                               JURISDICTION AND VENUE

4. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 28 U.S.C. §

   1337, and 29 U.S.C. § 216(b), and supplemental jurisdiction over Plaintiff’s state

   claims pursuant to 28 U.S.C. § 1367.

5. This Court is empowered to issue a declaratory judgment and further necessary or

   proper relief based on a declaratory judgment pursuant to 28 U.S.C. §§ 2201 and

   2202.

6. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a

   substantial part of the events or omissions giving rise to the claims occurred in this

   district.

                                          PARTIES

7. Plaintiff is an adult female who, at all relevant times, resided in the State of New

   Jersey.

8. Plaintiff’s consent in writing to be a party of this action pursuant to 29 U.S.C. §

   216(b) is attached to this complaint and incorporated by reference.

9. Defendant Steven A. Victor is a licensed medical doctor specializing in regenerative

   medicine and dermatology, who maintains his principal office and place of business

   at 460 Park Avenue, 17th Floor, New York, New York 10022.

10. Defendant Regen Medical Management, LLC, is a limited liability company that on

   information and belief is organized under the laws of the State of Delaware and is

   authorized to do business in the State of New York.

11. Upon information and belief, Defendant Victor is the sole member of Regen Medical

   Management, LLC.




                                             3
      Case 1:20-cv-06050-AJN Document 1 Filed 08/03/20 Page 4 of 19




12. Defendant Regen Medical Management, LLC, is one of the two entities through

   which Defendant Victor conducts his regenerative medicine and dermatology

   practice.

13. Upon information and belief, Defendant Regen Medical Management, LLC,

   maintains its principal place of business at 460 Park Avenue, 17th Floor, New York,

   New York 10022.

14. At all relevant times, Defendant Steven Victor, MD, has been the Chief Executive

   Regen Medical Management, LLC.

15. At all relevant times, Defendant Regen Medical Management, LLC, has employed ten

   (10) or fewer employees.

16. Defendant Regen Medical, P.C., is a domestic corporation organized and existing

   under the laws of the State of New York.

17. Defendant Regen Medical, P.C., is a professional corporation formed and existing

   under the laws of the State of New York, which maintains its principal place of

   business at 460 Park Avenue, 17th Floor, New York, New York 10022.

18. Defendant Regen Medical, P.C., is one of the two entities through which Defendant

   Victor conducts his regenerative medicine and dermatology practice.

19. Upon information and belief, Defendant Regen Medical, P.C., maintains its principal

   place of business at 460 Park Avenue, 17th Floor, New York, New York 10022.

20. At all relevant times, Defendant Steven Victor, MD, has been the Chief Executive

   Regen Medical, P.C.

21. At all relevant times, Defendant Regen Medical, P.C., has employed ten (10) or fewer

   employees.




                                           4
      Case 1:20-cv-06050-AJN Document 1 Filed 08/03/20 Page 5 of 19




22. At all relevant times, Defendants Regen Medical Management, LLC, and Regen

   Medical, P.C., operated their business out of the same office and location.

23. At all relevant times, Defendants Regen Medical Management, LLC, and Regen

   Medical, P.C., used the same supplies and equipment in connection with the medical

   services it offered to the public.

24. Upon information and belief, Defendant Anna Rhodes is Defendant Victor’s wife.

25. Upon information and belief, Defendant Rhodes is an individual residing in the State

   of New York.

26. At all relevant times herein, Defendant Rhodes was and is responsible for the overall

   management of Regen Medical Management, LLC.

27. At all relevant times, Defendant Ana Rhodes, has been the Manager of Regen

   Medical, P.C.

28. At all relevant times herein, Plaintiff was an employee engaged in commerce or in the

   production of goods for commerce within the meaning of 29 U.S.C. §§ 206 – 207.

29. At all relevant times, Plaintiff was an “employee” of Defendants, as defined by

   NYLL § 2(5).

30. At all relevant times, Plaintiff was an “employee” of Defendants, as defined by

   NYLL § 190(2).

31. At all relevant times, Plaintiff was an “employee” of Defendants, as defined by

   NYLL § 651(5).

32. At all relevant times, Defendants employed Plaintiff as a “employee”, as defined by

   12 N.Y.C.R.R. § 142-2.14.




                                            5
      Case 1:20-cv-06050-AJN Document 1 Filed 08/03/20 Page 6 of 19




33. At all relevant times, Defendants were Plaintiff’s “employer,” as defined by NYLL §

   2(6).

34. At all relevant times, Defendants were Plaintiff’s “employer,” as defined by NYLL §

   190(3).

35. At all relevant times, Defendants were Plaintiff’s “employer,” as defined by NYLL §

   651(6).

36. At all relevant times, Defendants were Plaintiff’s “employer,” as defined by NYLL §

   651(6).

37. At all relevant times, Plaintiff was “employed” by Defendants, as defined by NYLL §

   2(7).

38. Defendants are covered employers within the meaning of the FLSA and NYLL, and

   at all relevant times employed the Plaintiff.

39. Defendants, at all relevant times herein, have been, and continue to be, employers

   engaged in interstate commerce and/or the production of goods for commerce within

   the meaning of the FLSA, 29 U.S.C. §§ 203, 206(a) and 207(a).

40. Upon information and belief, at all relevant times herein, Defendants Regen Medical

   Management, LLC, had gross annual revenues in excess of $500,000.

41. Upon information and belief, at all relevant times herein, Defendants Regen Medical,

   P.C., had gross annual revenues in excess of $500,000.

42. At all relevant times, Defendants Victor and Rhodes maintained control, oversight,

   and direction over Plaintiff, including payroll and other employment practices that

   applied to her.

43. Defendants collectively controlled Plaintiff’s terms and conditions of employment.




                                             6
      Case 1:20-cv-06050-AJN Document 1 Filed 08/03/20 Page 7 of 19




44. Defendants collectively determined Plaintiff’s rate and method of compensation.

45. At all times relevant herein, Defendants were an “enterprise” within the meaning of

   29 U.S.C. § 203(r).

46. At all relevant times herein, Defendants were an “enterprise engaged in commerce or

   in the production of goods for commerce” within the meaning of 29 U.S.C. §

   203(s)(1).

47. At all relevant times herein, Defendants were a “person” within the meaning of 29

   U.S.C. § 203(a).

                                 FACTUAL ALLEGATIONS

48. In or around May 2018, Plaintiff was interviewed by Defendants Rhodes and Victor.

49. Shortly after interviewing Plaintiff, Defendants hired her to work on a full-time basis.

50. At the time that she was hired, Defendants failed to notify Plaintiff, in writing, at of

   the following information: (1) the rates of pay and basis thereof, (2) whether paid by

   the hour, shift, day, week or salary; and, (3) allowances, if any, claimed as part of the

   minimum wage, including lodging allowances, (4) regular pay day designated, (5)

   name of the employer, (6) any “doing business as” names used by the employer, 6)

   the physical address of the employer’s main office or principal place of business, and,

   (7) the employer’s telephone number, in violation of NYLL § 195(1)(a).

51. At the time that she was hired, Plaintiff was informed that she was going to be paid a

   flat salary of $35,000 per year, in spite of the number of hours that she worked.

52. Plaintiff was paid less than the statutory minimum salary rate, as required pursuant to

   the New York Wage Order, 12 N.Y.C.R.R. § 142-2.14.




                                              7
      Case 1:20-cv-06050-AJN Document 1 Filed 08/03/20 Page 8 of 19




53. At the time that Plaintiff was hired, she was informed that she was required to work

   Monday through Friday, from 8:00 a.m. to 5:00 p.m. with 30-minutes of lunch each

   day.

54. Plaintiff’s job duties involved, in part, assisting Defendant Victor by preparing the

   rooms that he used to perform procedures on Defendants patients, including,

   organizing and cleaning the room before and after procedures.

55. Plaintiff was also responsible for greeting patients while stationed at the office front

   desk, answering telephone calls, responding to text messages, scheduling patient

   appointments, providing medical procedure quotes, typing reports, acquiring

   authorizations for surgeries and testing, maintaining a calendar, and assisting patients,

   in general, through the procedural/administrative steps associated with any medical

   procedures they planned to undergo or had underwent.

56. During the time that Plaintiff worked for Defendants, she was directly supervised by

   Defendants Rhodes and Victor.

57. Defendants Rhodes and Victor also controlled Plaintiff’s terms and conditions of

   employment, and determined her rate and method of compensation.

58. During the time that Plaintiff worked for Defendants, Defendants Rhodes and Victor

   set Plaintiff’s work schedule.

59. During the time that Plaintiff worked for Defendants, Defendants Rhodes approved or

   disapproved Plaintiff’s requests for approved paid and unpaid leave.

60. During the time that Plaintiff worked for Defendants, Defendants Rhodes and Victor

   maintained employee records, and had the authority to hire and fire employees,

   including Plaintiff.




                                              8
      Case 1:20-cv-06050-AJN Document 1 Filed 08/03/20 Page 9 of 19




61. At all relevant times, Defendants maintained control, oversight, and direction over

   Plaintiff, including timekeeping, payroll and other employment practices that applied

   to her.

62. At all relevant times during Plaintiff’s employment with Defendant, Plaintiff had no

   managerial duties or decision-making authority, and was not authorized to spend

   money on the company’s behalf.

63. The duties and responsibilities that Plaintiff performed on behalf of Defendants

   Regen Medical, P.C., and Regen Medical Management, LLC, were such that it was

   indistinguishable as to which entity she was working for the benefit of because both

   entities were intertwined in all material respects.

64. Beginning in or around September 2018, Defendants increased Plaintiff’s wages to

   $40,000 per year and also increased the number of hours that Plaintiff was required to

   work.

65. For instance, Defendants instructed Plaintiff that she was responsible for customer

   service after she left the office, during all of her non-working hours.

66. Outside of Plaintiff’s regular scheduled hours, i.e., Monday through Friday, from 8:00

   a.m. to 5:00 p.m., she was required to respond to patient emails, text messages, and

   telephone calls on a daily basis.

67. As a result of the duties that Plaintiff was required to perform during non-regularly

   scheduled hours, she often worked up to two additional hours each day without

   compensation.




                                             9
     Case 1:20-cv-06050-AJN Document 1 Filed 08/03/20 Page 10 of 19




68. Despite receiving a raise, which brought her yearly salary to $40,000.00, Plaintiff

   was, nevertheless, paid less than the statutory minimum salary rate, as required

   pursuant to the New York Wage Order, 12 N.Y.C.R.R. § 142-2.14.

69. In or around September 2018, October 2018, and November 2018, Defendants

   required Plaintiff to travel to Dubai to assist Defendant Victor in connection with

   medical services Defendants provided to patients.

70. When Plaintiff traveled to Dubai as per Defendants’ directives, she worked from 8:00

   a.m. to 10:00 p.m.

71. Plaintiff’s duties during her assignments in Dubai included greeting patients,

   answering telephone calls, responding to text messages, scheduling patient

   appointments, providing medical procedure quotes, typing reports, acquiring

   authorizations for surgeries and testing, maintaining a calendar, and assisting patients,

   in general, through the procedural/administrative steps associated with any medical

   procedures they planned to undergo or had underwent.

72. For example, Plaintiff worked for Defendants, as she normally did, from Sunday,

   September 16, 2018, through Tuesday, September 18, 2018, and on September 19,

   2018, Plaintiff traveled to Dubai and returned to the United States on Monday,

   September 24, 2018.

73. On or around September 25, 2018, Plaintiff reported to work and worked her regular

   hours.

74. On those occasions that Plaintiff traveled to Dubai on behalf of Defendants, Plaintiff

   did not receive premium overtime pay equal to one and a half times her regular

   hourly rate of pay.




                                            10
     Case 1:20-cv-06050-AJN Document 1 Filed 08/03/20 Page 11 of 19




75. During the time that Plaintiff worked for Defendants, she did not receive

   uninterrupted meal or rest periods, of at least twenty (20) minutes, and was required

   to perform her regularly assigned duties.

76. During the time that Plaintiff worked for Defendants, she did not receive premium

   overtime wages for all hours worked in excess of forty in any given workweek.

77. For example, in or around the week beginning on September 18, 2018, the Plaintiff

   worked more than fifty (50) hours without being paid an overtime premium rate equal

   to one and half of her regular hourly rate for all hours worked in excess of forty (40)

   hours.

78. Defendant was aware or should have been aware that it was not fully compensating

   the Plaintiff for her labor.

79. In or around December 2018, Plaintiff’s salary was increased from $40,000.00 per

   year to $55,000 per year, which surpassed the minimum salary rate, pursuant to the

   New York Wage Order, 12 N.Y.C.R.R. § 142-2.14.

80. Throughout the duration of Plaintiff’s employment with Defendant, Plaintiff was

   issued paystubs that did not conform to NYLL § 195(3), including, but not limited to

   the pay period being paid in the paystub, her overtime premium rate of pay, and the

   number of hours that Plaintiff worked in the pay period.

81. At all relevant times, Defendants failed to maintain accurate records of the hours that

   Plaintiff worked and the wages that she was statutorily entitled to, in violation of 29

   U.S.C. § 211(c).




                                            11
     Case 1:20-cv-06050-AJN Document 1 Filed 08/03/20 Page 12 of 19




82. At all relevant times, Defendants failed to maintain accurate records of the hours that

   Plaintiff worked and the wages that she was statutorily entitled to, in violation of

   N.Y. Labor Law § 661.

83. In or around September 2019, Plaintiff stopped working for Defendants.

84. Defendant failed to notify Plaintiff, in writing, of the exact date of her termination as

   well as the exact date of cancellation of her employee benefits within five working

   days from the she stopped working for Defendants, in violation of N.Y. Labor Law §

   195(6).

                               FIRST CLAIM OF RELIEF
                             FAIR LABOR STANDARDS ACT
                               OVERTIME VIOLATIONS

85. Plaintiff re-alleges and incorporates by reference all preceding paragraphs as if they

   were set forth again herein.

86. The overtime wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et seq., and

   the supporting federal regulations, apply to Defendants and protect Plaintiff.

87. Defendants failed to pay Plaintiff overtime wages for all of the hours she worked in

   excess of 40 hours in a workweek.

88. Defendants’ unlawful conduct, as described in the instant Complaint, has been willful

   and intentional.

89. Defendants were aware or should have been aware that the practices described in

   instant Complaint were unlawful.

90. Defendants have not made a good faith effort to comply with the FLSA with respect

   to the compensation of Plaintiff.




                                             12
     Case 1:20-cv-06050-AJN Document 1 Filed 08/03/20 Page 13 of 19




91. As a result of Defendants’ unlawful acts, Plaintiff has been deprived of earned wages

   in amounts to be determined at trial and is entitled to recover of such amounts,

   liquidated damages, prejudgment interest, attorneys’ fees, costs, and other

   compensation pursuant to 29 U.S.C. § 216(b).

                          SECOND CLAIM FOR RELIEF
                        NEW YORK STATE LABOR LAW
                   VIOLATIONS OF THE OVERTIME PROVISIONS

92. Plaintiff re-alleges and incorporates by reference all preceding paragraphs as if they

   were set forth again herein.

93. The overtime wage provisions set forth in the Article 19 of the NYLL, and the

   supporting Wage Order, apply to Defendants and protect Plaintiff.

94. Defendants failed to pay Plaintiff overtime wages for all of the hours she worked in

   excess of 40 hours in a workweek.

95. Defendants were aware or should have been aware that the practices described in the

   instant Complaint were unlawful.

96. Defendants did not have a good faith basis to believe that its underpayment of wages

   was in compliance with the law.

97. Defendants have not made a good faith effort to comply with the NYLL with respect

   to the compensation of Plaintiff.

98. Through their knowledge or intentional failure to pay Plaintiff overtime wages for

   hours worked in excess of 40 hours per week, Defendants have willfully violated the

   NYLL Article 19 §§ 650 et seq., and Wage Order, 12 N.Y.C.R.R. § 142-2.2.

99. As a result of Defendants’ unlawful acts, Plaintiff has been deprived of overtime

   compensation in amounts to be determined at trial and is entitled to recover of such




                                            13
       Case 1:20-cv-06050-AJN Document 1 Filed 08/03/20 Page 14 of 19




   amounts, liquidated damages, prejudgment interest, attorneys’ fees, costs, and other

   compensation pursuant to NYLL Article 6, § 198.

                              THIRD CLAIM FOR RELIEF
                            NEW YORK STATE LABOR LAW
                            WAGE STATEMENT PROVISION

100.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as if

   they were set forth again herein.

101.    The Payment of Wages provisions of Article 6 of the NYLL and the supporting

   Wage Order apply to Defendant, and protect Plaintiff.

102.    Defendants failed to provide Plaintiff with a written statement concurrent with

   payment of wages which lists, inter alia, the number of regular, overtime hours

   worked and the overtime rate of pay, to which she was entitled under the NYLL §

   195(3) and Wage Order.

103.    Through their knowledge or intentional failure to provide Plaintiff with wage

   statements, Defendants have willfully violated the NYLL Article 6 §§ 195 et seq.

104.    Due to Defendants’ violations of the NYLL § 195(3), Plaintiff is entitled to

   recover from Defendants $5,000.00 in damages, as provided for by NYLL Article 6,

   § 198, reasonable attorneys’ fees and costs.

                          FOURTH CLAIM FOR RELIEF
                        NEW YORK STATE LABOR LAW
                  NOTICE AND RECORDKEEPING REQUIREMENT

105.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as if

   they were set forth again herein.

106.    The Payment of Wages provisions of Article 6 of the NYLL and the supporting

   Wage Order apply to Defendants, and protect Plaintiff.




                                             14
       Case 1:20-cv-06050-AJN Document 1 Filed 08/03/20 Page 15 of 19




107.    Defendants failed to provide Plaintiff with a written notice, in English, at the time

   that she was hired, and when her rate of pay changed, containing: the rate or rates of

   pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

   commission, or other; allowances, if any, claimed as part of the minimum wage,

   including tip, meal, or lodging allowances; the regular pay day designated by the

   employer; the name of the employer; any “doing business as" names used by the

   employer; the physical address of the employer's main office or principal place of

   business, and a mailing address if different; and the telephone number of the

   employer, as required by NYLL §195(1).

108.    Through their knowledge or intentional failure to provide Plaintiff with notice

   statements, Defendants have willfully violated the NYLL Article 6 § 195(1).

109.    Due to Defendants’ violations of the NYLL § 195(1), Plaintiff is entitled to

   recover from Defendants $5,000.00 in damages, as provided for by NYLL Article 6,

   § 198, reasonable attorneys’ fees and costs.

                            FIFTH CLAIM FOR RELIEF
                            NEW YORK STATE LABOR
                       TERMINATION LETTER REQUIREMENT

110.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as if

   they were set forth again herein.

111.    The Payment of Wages provisions of Article 6 of the NYLL and the supporting

   Wage Order apply to Defendants, and protect Plaintiff.

112.    Defendants failed to notify Plaintiff, in writing, of the exact date of her separation

   from employment and the exact date of cancellation of her employee benefits,

   including health insurance, within five working days from her last day of work.




                                             15
       Case 1:20-cv-06050-AJN Document 1 Filed 08/03/20 Page 16 of 19




113.    Through their knowledge or intentional failure to provide Plaintiff with notice

   statements, Defendants have willfully violated the NYLL Article 6 § 195(6).

114.    Due to Defendants’ violations of the NYLL § 195(6), Plaintiff is entitled to

   recover from Defendants $5,000.00 in damages, as provided for by NYLL Article 6,

   § 198, reasonable attorneys’ fees and costs.

                                   PRAYER FOR RELIEF

   WHEREFORE, Plaintiff respectfully requests that this Court grant the following

   relief:

        a) Declaring that Defendants violated the overtime wage provisions of, and

             associated rules and regulations under, the FLSA as to Plaintiff;

        b) Declaring that Defendants violated the recordkeeping requirement of, and

             associated rules and regulations under, the FLSA with respect to Plaintiff

             compensation and hours;

        c) Awarding Plaintiff damages for the unpaid overtime compensation under the

             FLSA;

        d) Awarding Plaintiff liquidated damages in an amount equal to 100% of her

             damages for the amount of unpaid overtime compensation, pursuant to the

             FLSA, 29 U.S.C. § 216(b) and the supporting U.S. Department of Labor

             Regulations;

        e) Declaring that Defendants violated the overtime wage provisions of, and

             supporting Wage Order promulgated under, the NYLL as to Plaintiff;

        f) Declaring that Defendants violated the notice and recordkeeping requirement

             of the NYLL with respect to Plaintiff’s compensation, hours, and wages;




                                             16
Case 1:20-cv-06050-AJN Document 1 Filed 08/03/20 Page 17 of 19




 g) Declaring that Defendants violated the wage statement provisions of the

    NYLL with respect to Plaintiff’s compensation, hours, and wages;

 h) Declaring that Defendants violated the termination letter provisions of the

    NYLL with respect to Plaintiff’s benefits, compensation, hours, and wages;

 i) Declaring that Defendants’ violations of the provisions of the NYLL and

    Wage Order was willful as to Plaintiff;

 j) An award of statutory penalties equal to two hundred and fifty dollars

    ($250.00) for each workday that Defendants failed to provide Plaintiff with

    accurate wage statements, or a total of five thousand dollars ($5,000.00) each,

    as provided by NYLL, Article 6 § 198;

 k) An award of statutory penalties equal to fifty dollars ($50.00) for each

    workday that Defendants failed to provide Plaintiff with proper wage notices,

    or a total of five thousand dollars ($5,000.00) each, as provided by NYLL,

    Article 6 § 198;

 l) An award of statutory penalties equal to five thousand dollars ($5,000.00) as a

    result of Defendants’ failure to provide Plaintiff with a termination letter, as

    provided by NYLL, Article 6 § 198;

 m) Awarding Plaintiff liquidated damages in an amount equal to 100% of her

    damages for the amount of unpaid overtime compensation, pursuant to the

    NYLL and the supporting Wage Order;

 n) Prejudgment and post-judgment interest;

 o) An injunction requiring Defendants to pay all statutorily required wages and

    cease the unlawful activity described herein pursuant to NYLL;




                                      17
    Case 1:20-cv-06050-AJN Document 1 Filed 08/03/20 Page 18 of 19




     p) Ordering that if any amounts remain unpaid upon the expiration of ninety days

         following issuance of judgment, or ninety days after expiration of the time to

         appeal and no appeal is then pending, whichever is later, the total amount of

         judgment shall automatically increase by fifteen percent, as required by

         NYLL § 198(4);

      q) Awarding reasonable attorneys' fees and costs of the action; and,

      r) Ordering such other relief that this Court shall deem just and proper.

                               DEMAND FOR JURY TRIAL

      Plaintiff hereby demands a jury trial on all issues of fact and damages.

Date: New York, New York
      July 27, 2020

                                                    The Law Offices of




                                           18
Case 1:20-cv-06050-AJN Document 1 Filed 08/03/20 Page 19 of 19
